DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (Lin, US 2014/0001645).
Regarding claim 1, Lin shows a package structure, comprising: a first die (semiconductor die 901/903 in FIG. 9A) and a second die (die 202 in Fig. 9A); a bonding die (encapsulant 301), comprising: a bonding dielectric layer (encapsulant layer 215), bonded to a first dielectric layer (encapsulant layer 301 as shown in FIG. 9A) of the first die ( semiconductor die 901/903) and a second dielectric layer (passivation layer 215 in FIG. 2) of the second die (die 202); and bonding pads (contact pad 203), embedded in the bonding dielectric layer (encapsulant layer 301) and electrically bonded to a first conductive pad (connector 803) of the first die (semiconductor die 901/903) and a second conductive pad (connector 217) of the second die; a gap fill (encapsulant 301)structure, disposed on the first die and the second die (see FIG. 9A), and laterally surrounding the bonding die (encapsulant 301); and conductive vias (TSV 701), penetrating through the gap fill structure to electrically connect to the first die and the second die (see FIG. 9A).  
Regarding claim 2, Lin shows a package structure, wherein the first die (semiconductor die 903/901) and the second die (die 202) share a continuous semiconductor substrate (carrier wafer 601).  
Regarding claim 3, Lin shows a package structure, wherein the conductive vias TSV 701) land on a third conductive pad (contact pads 213) of the first die (semiconductor die 901) and a fourth conductive pad (pad 217) of the second die (die 202).  
Regarding claim 4, Lin shows a package structure, wherein the first conductive pad and the third conductive pad are embedded in the first dielectric layer of the first die, and the second conductive pad and the fourth conductive pad are embedded in the second dielectric layer of the second die (encapsulant layer 301 i.e. filled all the dielectric and conductive pads).  
Regarding claim 5, Lin shows a package structure, wherein portions of the first die and the second die are covered by and in contact with the gap fill structure (encapsulant 301).  
Regarding claim 6, Lin shows a package structure, wherein further comprising a redistribution layer (RDL) structure (RDL 801) disposed on the bonding die, the conductive vias, and the gap fill structure, wherein the 28File: 076931-OCOCusf RDL structure comprises a RDL electrically connected to the first die and the second die through the conductive vias (see FIG 9A).  
Regarding claim 7, Lin shows a package structure, wherein a back side of the bonding die (encapsulant 301) comprising a surface of a semiconductor substrate faces the RDL structure (RDL 801).  
Regarding claim 8, Lin shows a package structure, comprising: a die array (901 and 903) comprising dies sharing a continuous semiconductor substrate (carrier wafer 601); a bonding die array (encapsulant 301), disposed over the die array (die 901 and 903) and comprising bonding dies electrically bonded to the dies (encapsulant 301); a gap fill structure (encapsulant 301), disposed on the die array and laterally aside the bonding die array, wherein portions of the gap fill structure are laterally between the bonding dies and partially covering the dies; and a redistribution layer (RDL) structure (RDL 801), disposed on the bonding die array and the gap fill structure (encapsulant 301). 
Regarding claim 9, Lin shows a package structure, comprising, wherein one of the bonding dies (encapsulant 301) is electrically connected to at least two of the dies (die 901 and 903). 
Regarding claim 10, Lin shows a package structure, further comprising conductive vias (TSV 701), disposed in the gap fill structure (encapsulant 301) and electrically connect a redistribution layer of the RD (RDL 801) structure to the dies. 
Regarding claim 11, Lin shows a package structure, wherein one of the bonding dies comprises a semiconductor substrate (carrier wafer 601) that is in physical contact with a dielectric layer (adhesive layer 603) of the RDL structure (RDL 801).  
Regarding claim 12, Lin shows a package structure, wherein a number of the dies is the same as a number of the bonding dies (see FIG. 9A).  
Regarding claim 13, Lin shows a package structure, wherein a number of the dies is different from a number of the bonding dies (see FIG. 9A).  
Regarding claim 14, Lin shows a package structure, wherein sidewalls of the bonding dies (encapsulant 301) are laterally shift from sidewalls of the dies (dies 901 and 903).  
Regarding claim 15, Lin shows a package structure, wherein one of the bonding dies comprises a first sidewall and a second sidewall opposite to each other, the first sidewall lands on a first die of the dies, and the second sidewall lands on a second die of the dies (see Fig. 9A).  
Regarding claim 16, Lin shows a package structure, comprising: a first die (die 901 in FIG. 9B) and a second die (die 903); a bonding die (encapsulant die 301), electrically bonded to the first die and the second die through a hybrid bonding structure (encapsulant bonding structure 301), wherein the bonding die is overlapped with first portions of the first die and the second die (see FIG. 9B), while second portions of the first die and the second die laterally extend beyond sidewalls of the bonding die (see FIG. 9B); and a gap fill structure (encapsulant 301), laterally surrounding the bonding die and covering top surfaces of the second portions of the first die and the second die (see FIG. 9B).  
Regarding claim 17, Lin shows a package structure, further comprising conductive vias (TSV 701), penetrating through the gap fill structure (encapsulant 301) and landing on the second portions of the first die and the second die (FIG. 9B). 
Regarding claim 18, Lin shows a package structure further comprising a RDL structure (RDL 801), disposed on the bonding die and the gap fill structure (encapsulant layer 301), and electrically connected to the first die and the second die through the conductive vias (TSV 701).  
Regarding claim 19, Lin shows a package structure further comprsing, wherein the first die comprises a first sidewall facing a second sidewall of the second die, and the first sidewall and the second sidewall are partially covered by the bonding die (see FIG. 9B).  
Regarding claim 20, Lin shows a package structure further comprising, wherein the first die and the second die share a continuous semiconductor substrate (carrier substrate 601), and a portion of the continuous semiconductor substrate is 30File: 076931-OCOCusf laterally between the first die and the second die and overlapped with the bonding die in a direction perpendicular to a top surface of the bonding die (see FIG. 9B).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIAS ULLAH/Primary Examiner, Art Unit 2893